 1                                                        HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9
     UNITED STATES OF AMERICA,                         Cause No. CR18-132RAJ
10
                     Plaintiff                         ORDER GRANTING
11                                                     MOTION TO SEAL
               vs.
12
     JOSEPH LEE WILSON,
13                   Defendant.
14
               Having considered the Government’s Motion to Seal, and because of the Protected
15
     Material contained in Exhibit A to the Government’s Sentencing Memorandum,
16             IT IS HEREBY ORDERED that the Government’s Motion to Seal (Dkt. #647) is
17   GRANTED. Exhibit A to the United States’ Sentencing Memorandum shall remain

18   sealed.
               DATED this 25th day of October, 2019.
19

20

21
                                                       A
                                                       The Honorable Richard A. Jones
22                                                     United States District Judge

23


       ORDER TO SEAL - 1
       United States v. Joseph Wilson, CR18-132RAJ
